 Case 3:20-cv-00435-L-BT Document 16 Filed 03/25/21                   Page 1 of 2 PageID 103



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

SHELBY OGOLI,                                    §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §    Civil Action No. 3:20-CV-435-L-BT
                                                 §
CHILDREN’S MEDICAL CENTER;                       §
DELITRA HOUSTON; KAREN                           §
NORTON; and DARCY WESSINGER                      §
MITCHELL,                                        §
                                                 §
       Defendants.                               §

                                              ORDER

       The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 15) was entered on January 29, 2021. The Report recommends that Plaintiff’s

remaining claims against Delitra Houston, Karen Norton, and Darcy Wessinger Mitchell be

dismissed without prejudice for failure to prosecute and comply with a court order under Federal

Rule of Civil Procedure 41(b). The claims against Children’s Medical Center were dismissed with

prejudice by agreement by separate order, dated November 17, 2020. No objections to the Report

were filed as of the date of this order, and the time to do so has passed.

       Having considered the file, record in this case, and Report, the court determines that the

findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, the court dismisses without prejudice Plaintiff’s remaining claims against

Delitra Houston, Karen Norton, and Darcy Wessinger Mitchell, pursuant to Rule 41(b), for failure

to prosecute and comply with a court order.



Order – Page 1
 Case 3:20-cv-00435-L-BT Document 16 Filed 03/25/21            Page 2 of 2 PageID 104



       It is so ordered this 25th day of March, 2021.



                                                   _________________________________
                                                   Sam A. Lindsay
                                                   United States District Judge




Order –Page 2
